376 U.S. 201 (1964)
DIAMOND
v.
LOUISIANA.
No. 100.
Supreme Court of United States.
Argued February 20, 1964.
Decided February 24, 1964.
CERTIORARI TO THE SUPREME COURT OF LOUISIANA.
James M. Nabrit III argued the cause for petitioner. With him on the brief were Jack Greenberg, Wiley A. Branton and Johnnie A. Jones.
Ralph L. Roy argued the cause for respondent. With him on the brief was Jack P. F. Gremillion, Attorney General of Louisiana.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.